Order of the Family Court of the State of New York, New York County, entered on August 14, 1973, directing appellant to pay support of $200 per month to respondent, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of reducing said sum to $150 per month and otherwise affirmed, without costs and without disbursements. Order entered on September 7, 1973, directing appellant to pay one half of a $700 counsel fee, unanimously affirmed, without costs and without disbursements. On this record, giving due regard to the circumstances of the respective parties, in particular to the length of the marriage, the preseparation standard of living, the wife’s ability to be self-supporting and the financial resources of both parties, we conclude that an award in excess of that indicated above is not warranted. Concur—J. P., Steuer, Capozzoli, Lane and Lynch, JJ.